NO. 12-15-00284-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

                                                          §     APPEAL FROM THE COUNTY

IN THE INTEREST OF D. R.,
A CHILD                                                   §     COURT AT LAW


                                                          §     ANDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM

         Appellant has filed a motion to dismiss this appeal, which is signed by Appellant and her
counsel. The motion complies with Texas Rule of Appellate Procedure 42.1(a)(1). Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.
42.1(a)(1).

Opinion delivered December 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 30, 2015


                                         NO. 12-15-00284-CV


                            IN THE INTEREST OF D. R., A CHILD,



                                Appeal from the County Court at Law
                     of Anderson County, Texas (Tr.Ct.No. CCL-14-14382)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.